PER CURIAM.
Appeal from concurrent decisions of the Patent Office tribunals in an interference proceeding, which is one of a series of interferences, awarding priority to the party Tellier. The invention relates to the baking of suitable clay and the crushing of it to make it granular, for softening hard water. The issue here, as before the Patent Office, is one of fact, and the concurrent decisions of the three tribunals below, covering as they do almost 60 printed pages of the record, contain an exhaustive and satisfactory discussion of the evidence. A review of those decisions, in the light of the briefs, argument, and record, not only fails to disclose any error, but convinces us that the correct conclusion was reached. In these circumstances, it would.serve.no useful purpose again to review the evidence, and we therefore affirm the decision. Affirmed.